Citation Nr: 1453753	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-46 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the upper extremities.

2.  Entitlement to service connection for a neurological disability of the lower extremities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2008.  In April 2012, the veteran appeared at a hearing held at the RO before a Veterans Law Judge who has since retired from the Board.  In March 2014, the Veteran declined an opportunity to appear at another Board hearing.

The issues remaining on appeal were remanded for additional development in October 2012 and April 2013.

In November 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  An addendum opinion was requested in June 2014.  The requested opinions have been provided and are associated with the Veteran's VA claims folder.  Both the VHA opinion and its addendum have been provided to the Veteran.  The Veteran was afforded 60 days to provide additional argument or evidence.  To date, there has been no response.


FINDINGS OF FACT

1.  A neurological disability of the upper extremities, diagnosed as cervical radiculopathy, was of service onset.

2.  A chronic neurological disability of the lower extremities has not been shown to have been present during or after service, and a neurological disability of the lower extremities was not caused or aggravated by service-connected cervical spine degenerative disc disease or lumbar spine myofascial pain syndrome.  



CONCLUSIONS OF LAW

1.  A neurological disability of the upper extremities, diagnosed as cervical radiculopathy, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A chronic neurological disability of the lower extremities was not incurred in or aggravated by service, or caused or aggravated by service-connected degenerative disc disease of the cervical spine or myofascial pain syndrome of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements pertinent to the issue addressed in this decision have been met and the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

All identified and authorized records relevant to the matter have been obtained.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Multiple VA examinations have been performed, and a VHA opinion was obtained in November 2013, with an addendum in June 2014.  Collectively, the reports include evidence as to the nature and etiology of his current complaints, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  Such was accomplished in the April 2012 Board hearing; and, moreover, the Veteran was offered, and declined, the opportunity for another hearing.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran claims service connection for a neurological disability of the upper and lower extremities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

During her April 2012 Board hearing the Veteran testified that VA doctors told her that the numbness and tingling in her extremities was related to her service-connected cervical spine disorder.  She also testified that she experienced this numbness and tingling while in service on active duty.  She stated that her neck pain radiated into her shoulder, into both arms, into her hands and also into her legs when her neck flared up.  She also submitted a personal statement detailing service and post-service dates related to evidence about her claimed radiculopathy or neuropathy.  

Service treatment records compiled during the Veteran's 20 years of active service show intermittent complaints of tingling and numbness in the extremities or treatment for possible radicular or neuropathy symptoms, beginning in August 1992, after a motor vehicle accident in July 1992.  In August 2004, she was noted to have degenerative disc disease in the cervical spine.  However, a May 2004 nerve conduction study showed no signs of radiculopathy or neuropathy.  Similarly, a January 2006 nerve conduction study was within normal limits.  

A September 2006 pre-discharge VA examination resulted in a diagnosis of chronic cervical strain.  The examiner noted that subjective factors (pain, stiffness, and weakness) travelled to both arms and the upper back, but that objective findings were limited to decreased range of motion in the cervical spine.  In addition, although the Veteran complained of low back pain, which she said travelled to her neck, upper back, and down the bilateral arms and legs, examination was normal, and the examiner stated that there was no diagnosis because no back condition found.  

Post-service, a February 2008 VA magnetic resonance imaging (MRI) study for the cervical spine contains an impression noting disc herniation at C5-6, with an annular tear, with no significant central canal stenosis or neural foraminal narrowing.  During an October 2008 VA examination, the Veteran complained of numbness and tingling of the bilateral upper extremities.  The physician diagnosed cervical spine degenerative disc disease with no evidence of radiculopathy of either the upper or lower extremities.  However, VA treatment records show possible diagnoses of neuritis and radiculopathy in the extremities documented in 2009.    

In March 2011, the Veteran was afforded a VA examination.  The diagnosis was degenerative disc disease of the cervical spine with mild central canal stenosis and bilateral stenosis at C5-6 with intermittent upper extremity radiculopathy.  The examiner further stated that the Veteran's neck pain and radicular symptoms were at least as likely as not military- related.

Because the claims file had not been reviewed, however, a supplemental opinion was obtained in April 2011, from a VA physician who reviewed the Veteran's records, but who did not examine the Veteran.  The VA physician concluded that no additional testing was necessary, as the Veteran had previously undergone work-up that included MRI and X-ray testing.  The physician concluded that it was less likely as not that the Veteran's numbness of her upper extremities was related to her service-connected cervical spine disability, "because no numbness was found on examination, and therefore there is no objective evidence of any numbness of the extremity."

The Veteran underwent a VA examination in December 2012.  The December 2012 VA examiner opined the Veteran did not have peripheral neuropathy or any other peripheral nerve condition as her symptoms were diffuse and did not follow anatomic boundaries as would a peripheral neuropathy.  Further, her symptoms did not follow a nerve root distribution and did not suggest radiculopathy.  The VA examiner added that the Veteran's motor and sensory examinations were normal  

VA treatment records show that in April 2013, the Veteran complained of chronic neck pain which radiated down her right upper extremity for 10 to 12 years.  She also complained of intermittent left arm pain for the past two months.  It was noted that a 2012 MRI had shown degenerative disk disease throughout the cervical spine with disk bulges at C3-4 and C4-5 and disk protrusion noted at C5-6.  

Another VA examination was obtained in May 2013.  The May 2013 VA examiner stated that numbness, tingling and pain were diffuse in nature and did not follow anatomical boundaries typical of a neuropathy or a radiculopathy.  The VA examiner noted that the Veteran had symptoms for more than 20 years and usually a chronic radiculopathy or a typical peripheral neuropathy would by now be associated with certain physical findings that were not seen in this case.  The VA examiner also stated that it was possible that at some point during the pendency of the Veteran's appeal she had more classical radicular symptoms which resolved on their own.  He stated that this would explain why a radiculopathy was found in the 2010 to 2011 time period, but not in 2012.  However, the December 2012 examiner did not provide an opinion whether such radiculopathy would be due to service or secondary to the Veteran's service-connected cervical spine disorder or to her service-connected myofascial pain syndrome, low back.  

Accordingly, the multi-volume claims file was referred for a VHA opinion, which was received in November 2013.  The physician noted that physical examination had not revealed any motor or sensory deficits in her upper extremities, and electromyogram had not consistently identified radiculopathy or neuropathy.  A cervical MRI in 2009 revealed C5-6 disc ridge with mild central stenosis, and moderate bilateral foraminal stenosis at C4-5 and C5-6.  At different times she had been diagnosed with cervical degenerative disc disease and cervical radiculopathy.  The physician stated that there was a greater than 50 percent probability that the Veteran had a radiculopathy or neurological disability during the pendency of her appeal.  It was equivocal whether her condition was related to her active service between 1987 and 2006.  However, it was a 50 percent likelihood that these conditions were aggravated by the degenerative changes in her cervical spine.  The examiner also stated that he did not believe that there was a link between her cervical degenerative disease and the lower back and lower extremity symptoms.

In the June 2014 addendum, the VHA examiner stated that it was unlikely that the service-connected degenerative disc disease of the cervical spine caused or aggravated any diagnosed radiculopathy or neurological disability of the lower extremities.  It was also unlikely that the myofascial pain syndrome of the low back caused or aggravated any diagnosed radiculopathy or neurological disability of the lower extremities.  Rather, it was more likely that the myofascial pain syndrome produced intermittent flare-ups and transient symptoms that resolved.

The foregoing evidence clearly shows that there is conflict as to the nature and etiology of any neurological disorder of the extremities.  The VA examiner in March 2011 concluded that the Veteran's neck pain and radicular symptoms were at least as likely as not military-related.  The April 2011 opinion found that it was less likely as not that the Veteran's numbness of her upper extremities was related to her service-connected cervical spine disability, "because no numbness was found on examination, and therefore there is no objective evidence of any numbness of the extremity."  By contrast, the December 2012 VA examiner opined the Veteran did not have peripheral neuropathy or any other peripheral nerve condition as her symptoms were diffuse and did not follow anatomic boundaries as would a peripheral neuropathy.  Further, her symptoms did not follow a nerve root distribution and did not suggest radiculopathy.  The VA examiner added that the Veteran's motor and sensory examinations were normal.

However, as indicated, VA treatment records show that in April 2013, the Veteran complained of chronic neck pain which radiated down her right upper extremity for 10 to 12 years.  It was also noted that she complained of intermittent left arm pain for the past two months, and that a 2012 MRI had shown degenerative disk disease throughout the cervical spine with disk bulges at C3-4 and C4-5 and disk protrusion noted at C5-6.  

Another VA examination was obtained in May 2013.  The May 2013 VA examiner stated that numbness, tingling and pain were diffuse in nature and did not follow anatomical boundaries typical of a neuropathy or a radiculopathy.  The VA examiner noted that the Veteran had symptoms for more than 20 years and usually a chronic radiculopathy or a typical peripheral neuropathy would by now be associated with certain physical findings that were not seen in this case.  The VA examiner also stated that it was possible that at some point during the pendency of the Veteran's appeal she had more classical radicular symptoms which resolved on their own.  He stated that this would explain why a radiculopathy was found in the 2010 to 2011 time period, but not in 2012.  

VA examinations and electrodiagnostic studies have not confirmed that the Veteran has a neurological condition of the upper extremities that follows a specific neuropathic or radicular pattern.  However, there is MRI evidence of degenerative disc disease and degenerative joint disease of the cervical spine.  At different times she has been diagnosed with cervical radiculopathy.  The VHA opinion in November 2013 included the conclusion that there was a greater than 50 percent probability that the Veteran had a radiculopathy or neurological disability during the pendency of her appeal, and it was a 50 percent likelihood that these conditions were aggravated by the degenerative changes in her cervical spine.  This is consistent with the bulk of the evidence of record.  Even the May 2013 VA examiner, who found that the symptoms demonstrated on examination did not follow a typical neurological pattern, conceded that it was possible that at some point during the pendency of the Veteran's appeal she had more classical radicular symptoms which resolved on their own.  

In view of the foregoing, the Board finds that the Veteran has symptoms of cervical radiculopathy in the upper extremities which have been found on more than one occasion during the pendency of the claim.  These symptoms have been medically related to her service-connected degenerative disease of the cervical spine.  There is sufficient evidence in the Veteran's favor to place the matter in equipoise.  Accordingly, with the resolution of all reasonable doubt in the Veteran's favor, service connection for cervical radiculopathy of the both upper extremities is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Concerning the lower extremities, however, the weight of the evidence is against the claim.  Unlike the upper extremities, there is no medical opinion linking any neurological symptoms to service, or to her service-connected cervical spine condition or her lower back myofascial pain syndrome.  The November 2013 VHA opinion indicated that there was no link between her cervical degenerative disease and the lower back and lower extremity symptoms, and the June 2014 VHA addendum noted that it was unlikely that the service-connected degenerative disc disease of the cervical spine caused or aggravated any diagnosed radiculopathy or neurological disability of the lower extremities.  It was also unlikely that the myofascial pain syndrome of the low back caused or aggravated any diagnosed radiculopathy or neurological disability of the lower extremities.  Thus, there has been no separate diagnosed neurological disability of the lower extremities.  

In reaching this determination, the Veteran's lay assertions have been considered, and the Board finds them generally credible.  However, she has had multiple complaints of lower extremity pain concerning her knees, ankles, and feet, which have been addressed as separate conditions in VA rating decisions.  She is not competent to medically associate her symptoms with her low back or cervical spine disabilities.  In this regard, symptoms were thought to be possibly due to lumbar radiculopathy in 2009, but lumbar radiculopathy was not subsequently confirmed.  Moreover, a chronic neurological disability of the lower extremities was not shown during service, nor has such been clinically confirmed since service.  In his June 2014 addendum, the VHA physician stated that it was more likely that the myofascial pain syndrome produced intermittent flare-ups and transient symptoms that resolved.  Service connection is already in effect for myofascial pain syndrome of the lumbar spine.  

In sum, the medical evidence of record does not establish the existence of a neurological disability of the lower extremities which was of service onset, or caused or aggravated by service-connected cervical spine degenerative disc disease or lumbar spine myofascial pain syndrome.  Further, a chronic neurological disability of the lower extremities has not been diagnosed, and medical evidence is required to establish these factors in this complex medical case.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a neurological disability of the upper extremities, diagnosed as cervical radiculopathy, is granted.  

Service connection for a neurological disability of the lower extremities is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


